HOLLAND, Judge,
concurring in part and dissenting in part:
I concur in the result. However, I cannot conclude that the military judge erred in not instructing the members on a lesser included offense of assault consummated by a battery with regard to specifications 1 and 2 of Additional Charge III.
As contrasted to the facts in evidence in U. S. v. Hobbs, supra and U. S. v. Jackson, supra, intoxication was not an issue in this case, nor was the accused’s capacity to form a specific intent ever placed in doubt. Unlike the trial circumstances in U. S. v. Staten, supra, moreover, there was no evidence presented, by affirmative defense or otherwise, which would reasonably suggest any motivation for these assaults other than the motivation of indecency which was alleged. The majority opinion adequately describes the circumstantial evidence supporting that conclusion, although it should also be noted that the specification 2 kiss was described by the victim as a kiss on the lips.
It is well established that specific intent can be proven by circumstantial evidence. U. S. v. Miller, 8 USCMA 33, 23 CMR 257 (1957). The circumstantial evidence of specific intent to gratify lust was so compelling that the offense of simple assault and battery was never in issue, and the military judge had no duty to instruct upon it. A lesser included offense instruction is only proper when a factual element necessary for conviction of the charged greater offense is in dispute. Sansone v. United States, 380 U.S. 343, 350, 85 S.Ct. 1004, 1009, 13 L.Ed.2d 882 (1965); U. S. v. Jackson, supra. The specific intent element in these offenses was not in dispute.
I would accordingly affirm the trial court’s findings of guilty with regard to specifications 1 and 2 of Additional Charge III.